IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 155 WAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
RAYMOND W. FARABAUGH,                     :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.